Citation Nr: 0739276	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased evaluation in excess of 40 
percent for thoracolumbar back strain with sciatica and very 
mild sensory radiculopathy of the S1 nerve root.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and September 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The 
veteran testified before the undersigned Veterans Law Judge 
in October 2007; a transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is inadequate to render a 
determination regarding all of the veteran's claims on 
appeal.




I. New and Material Evidence to Reopen Service Connection 
Claim

The veteran asserts that he is entitled to service connection 
for a current cervical spine disability as such disability is 
the result of an in-service motor vehicle accident.  He 
testified at an October 2007 Board hearing that he complained 
of neck pain at the time of this in-service accident and was 
told that it was whiplash.  Moreover, he stated that both of 
his VA physicians feel that his neck disability is secondary 
to his in-service motor vehicle accident.  The Board notes 
that the veteran is already service-connected for 
thoracolumbar back strain as a result of an in-service motor 
vehicle accident.  

The veteran was previously denied entitlement to service 
connection for a cervical spine disability in an April 2004 
RO rating decision as there was insufficient evidence of a 
nexus between his current disability and service.  Thus, in 
order to reopen his claim, the veteran must submit new 
evidence which relates to this fact.  See 38 C.F.R. § 3.156 
(2007).  

Review of the veteran's service medical records reveals that 
he was seen at the Naval Medical Clinic in Washington, D.C., 
for a follow-up appointment five days after a Jeep accident.  
This service medical record indicates that the veteran 
complained of pain in his low back at the time.  Service 
medical records show continued treatment during service for 
low back pain.  

The Board finds that there are missing service medical 
records which are pertinent to the veteran's service 
connection claim.  Specifically, medical records related to 
the initial emergency treatment and evaluation for the motor 
vehicle accident are not associated with the veteran's claims 
folder.  Such records are relevant to the veteran's claim as 
they may document cervical spine injury or complaints during 
service.  Thus, the Board concludes that all reasonable 
efforts must be taken to locate and obtain such records.  See 
38 C.F.R. § 3.159.  

Since it is unclear from the present record whether the 
veteran was initially treated at a private hospital or a 
military medical facility, the agency of original 
jurisdiction (AOJ) should contact the veteran and ask him to 
provide any information regarding where his initial treatment 
was received.  After obtaining the requested information, 
appropriate attempts should be made to obtain such records.

Also, assuming that the veteran was treated more than once at 
the Naval Medical Clinic in Washington, D.C., the Board finds 
that the AOJ should search for clinical records pertaining to 
the veteran from this facility for the period from March 1, 
1993, through May 31, 1993.  The Board especially feels that 
since the veteran specifically contends that he complained of 
neck pain at the time of his in-service injury, appropriate 
attempts should be made to retrieve these records, taking 
care to explore all possible locations.  The Board notes that 
service hospital or clinical records are often not associated 
with the veteran's service medical records, and instead are 
filed at the National Personnel Records Center (NPRC) under 
the facility name.  Thus, appropriate attempts should be made 
to obtain any clinical records for the veteran from this 
facility by searching under the facility name at NPRC.

Finally, if records are obtained which demonstrate that the 
veteran had complaints of neck pain or injury at the time of 
the March 1993 motor vehicle accident or shortly thereafter, 
then the Board finds that a VA examination is necessary to 
discuss any current cervical spine disabilities and whether 
they are related to his military service.

II. Increased Evaluation for Thoracolumbar Spine Disability

A. Outstanding Records

The veteran testified at the October 2007 Board hearing that 
he last received treatment for his service-connected 
thoracolumbar disability in March 2007 from the VA Medical 
Center (MC) in Tampa, Florida.  He specifically mentioned 
receiving inpatient treatment for this disability in 2005, as 
well as emergency room treatment in July, August, and 
September 2007.  All of his treatment has been at the Tampa 
VAMC.  

Review of the record reveals VA outpatient treatment records 
current through August 2006.  There is no evidence of any 
inpatient treatment.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  In light of the veteran's testimony, the 
Board therefore finds that a remand is necessary to allow VA 
to undertake reasonable efforts to acquire any outpatient 
treatment records, including emergency treatment records, 
pertaining to the veteran from August 2006 through the 
present and any inpatient treatment records from 2005.  See 
38 U.S.C.A. § 5103A(b).

Similarly, the veteran testified that he is currently 
awaiting a hearing in regards to his claim for Social 
Security Administration (SSA) disability benefits.  The Board 
finds that records associated with this claim may be 
pertinent to rating the current severity of his service-
connected thoracolumbar spine disability.  Thus, the AOJ 
should make reasonable efforts to obtain any records 
pertaining to the veteran's claim for SSA disability 
benefits, to include the medical records on which any SSA 
disability determination was made.  See 38 C.F.R. 
§ 3.159(c)(2) (2007) (requires VA to obtain relevant records 
in the custody of a Federal department or agency).

B. VA Examination

A new VA examination which documents the current severity of 
a veteran's service-connected disability is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  38 C.F.R. § 3.159 (2007); see also 
VAOPGCPREC 11-95 (1995).  The veteran's January 2006 claim 
for an increased evaluation implies an assertion of an 
increase in severity since the last examination.  Thus, since 
there is no record that he was provided a VA examination at 
any time during this appeal, the Board concludes that a 
remand is necessary to obtain an examination.  

The veteran is service connected for thoracolumbar back 
strain with sciatica and very mild sensory radiculopathy of 
the S1 nerve root, presently evaluated as 40 percent 
disabling according to 38 C.F.R. § 4.71a, Diagnostic Code 
5292-5237 (2007).  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case therefore indicates 
that intervertebral disc syndromes under Diagnostic Code 5292 
(Diagnostic Code 5243 post-September 2003 amendments) is the 
service-connected disorder and that lumbosacral strain is the 
residual condition.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for IVDS), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (2007).  
38 C.F.R. § 4.71a.  

Disabilities rated under the General Rating Formula should 
consider all manifestations of the veteran's service-
connected spine disability and rate orthopedic and neurologic 
manifestations separately.  38 C.F.R. § 4.71a, Note (1) 
(2007).  In considering orthopedic manifestations, the Board 
must consider whether the veteran's case presents evidence 
that would support a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating the veteran's functional loss due to pain, the 
Board notes that it must be supported by adequate pathology 
and evidenced by the visible behavior of a claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, on 
examination, the examiner should indicate the degree at which 
pain is observed during range of motion testing.  The 
examiner should also discuss whether any additional 
limitation of motion is indicated that can be attributed to 
weakness, fatigability, or incoordination.  See DeLuca, 
supra.  

In addition to reporting any functional loss, the Board finds 
that the evidence warrants a discussion of the nature and 
extent of any associated neurological impairment.  38 C.F.R. 
§ 4.71a.  In the present case, the veteran is not receiving 
any separate ratings for neurological impairment.  However, 
there is evidence that he has been diagnosed with 
radiculopathy of the S1 nerve root.  Such evaluation is 
important because in determining whether to evaluate the 
veteran's disability under the General Rating Formula or the 
Formula for IVDS, it is necessary to fully comprehend what, 
if any, neurological manifestations are present.  Only then 
can VA determine which rating criteria results in the higher 
evaluation for the veteran.  Id.  

C. Consideration of Extraschedular Referral

Finally, the veteran asserted at his October 2007 Board 
hearing that he is entitled to an extraschedular rating for 
his service-connected thoracolumbar disability.  Although 
acknowledging that he does not meet the current percentage 
requirements laid out in 38 C.F.R. § 4.16 (2007) for TDIU, he 
stated that he has been unable to work since 2003 because of 
his low back disability.  The Board finds that the veteran's 
testimony sufficiently raises the issue of whether a referral 
for extraschedular consideration is warranted as he asserts 
marked interference with employment.  As such, the AOJ should 
consider, and document, whether referral for extraschedular 
evaluation is warranted.  

III. Entitlement to TDIU

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claim for an increase for his service-
connected thoracolumbar spine disability.  Therefore, the 
TDIU claim is inextricably intertwined with the increased 
rating claim.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is 
"inextricably intertwined" with the veteran's increased 
rating claim, the TDIU claim must also be remanded to the AOJ 
in accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the names 
and addresses of all medical care 
providers/facilities who treated him at the 
time of his March 1993 motor vehicle 
accident.  After securing any necessary 
release from the veteran, obtain these 
records.

2.  Request any treatment records 
pertaining to the veteran from the NPRC 
for the Naval Medical Clinic in 
Washington, D.C., for the period from 
March 1, 1993, through May 31, 1993.  It 
is noted that these records may be filed 
under the name of the facility/hospital 
where the veteran was treated rather than 
under the veteran.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Obtain any inpatient VA treatment 
records from the Tampa, Florida VAMC for 
the year 1995.  Obtain any outpatient VA 
treatment records, including emergency 
treatment records, from the Tampa, Florida 
VAMC for the period from August 2006 
through the present.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4.  Obtain copies of any SSA decision(s) 
denying or granting the veteran disability 
benefits as well as any copies of any 
records associated with such decisions or 
any outstanding claims/appeals.

5.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directive and 
any records received have been associated 
with the claims folder, schedule him for a 
VA orthopedic examination to determine the 
current severity of his service-connected 
thoracolumbar spine disability.  The 
claims folder must be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the thoracolumbar spine, 
including evidence of ankylosis.  

(b) The examiner should comment on the 
frequency and duration of any 
incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician-prescribed bed rest and 
treatment by a physician.

(c) After considering the veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the veteran's thoracolumbar spine 
disability, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should specifically comment on the nature 
and severity of any radiculopathy of the 
S1 nerve root.  The examiner should 
expressly differentiate any impairment 
caused by a disorder other than the 
veteran's service-connected thoracolumbar 
spine disability, offering an 
opinion/explanation as to why such 
neurological impairment is not associated 
with this disability.

(d) The examiner should offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's service-
connected thoracolumbar spine disability 
causes marked interference with his 
employment beyond that anticipated by a 
schedular evaluation of 40 percent or, in 
the alternative, renders him unable to 
follow a substantially gainful employment.  
Any opinion should be accompanied by an 
explanation regarding how the veteran's 
service-connected disability causes or 
does not cause marked interference with 
employment or an inability to follow a 
substantially gainful employment.  If the 
examiner cannot determine whether the 
veteran's thoracolumbar spine disability 
causes marked interference with his 
employment beyond that anticipated by a 
schedular evaluation of 40 percent on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgment based on mere conjecture, the 
examiner should clearly specify so in the 
report with an explanation as to why this 
is so.

(e) If, and only if, evidence is received 
which indicates that the veteran 
experienced neck pain/complaints/injury 
around the time of his March 1993 motor 
vehicle accident, then, ask the examiner 
to provide an etiological opinion.  The 
examiner should indicate that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any cervical spine disability, 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current cervical spine disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service, including 
his in-service March 1993 motor vehicle 
accident.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a cervical spine disability 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

6.  After completing the actions requested 
above, consideration should be given to 
referral of the veteran's increased 
evaluation claim to the Under Secretary 
for Benefits or the Director of VA's 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 3.321(b)(1).  The veteran should 
be given opportunity to present evidence 
and argument on this point; he should be 
informed of the ultimate outcome of any 
referral.

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claims.  With respect to the 
veteran's claim of entitlement to an 
evaluation in excess of 40 percent for 
thoracolumbar back strain with sciatica 
and very mild sensory radiculopathy of the 
S1 nerve root, consideration should be 
given to whether the veteran is entitled 
to separate ratings for any objective 
neurological impairment and/or referral 
for an extraschedular rating.  Unless the 
benefits sought on appeal are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

